Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The reason for the allowance of the amended claims in this case is that the prior art fails to disclose or render obvious independent claim 1 requirements of a monobloc part forming a front block for motor vehicle including a structural portion that forms an energy absorption system, and a moulded semi-structural portion forming at least an aerodynamic system with the semi-structural portion being overmoulded on the structural portion and the structural portion includes at least one of the following elements: a bumper beam bar, a crash box type shock absorber, a pedestrian impact protection system.  Additionally, the prior art fails to disclose or render obvious independent claim 11 requirements of a method for manufacturing a monobloc part including forming a front block for motor vehicle, the block for the motor vehicle having a structural portion forming an energy absorption system, and a moulded semi- structural portion forming at least an aerodynamic system, the semi-structural portion being overmoulded on the structural portion so that the semi-structural portion forms the at least an aerodynamic system, wherein the structural portion forming an energy absorption system is manufactured then, using a mould and a plastic material to create the semi-structural portion which is overmoulded on the structural portion and wherein the structural portion includes at least one of the followinq elements: a bumper beam bar, a crash box type shock absorber, a pedestrian impact protection system.  These limitations in combination with each other define over the prior art of record and are not taught nor fairly suggested by the prior art of record.  The closest prior art reference .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/March 30, 2021
/Joseph D. Pape/Primary Examiner, Art Unit 3612